Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on December 28, 2021 is being considered by the Examiner. 
Drawing
The drawing filed on September 4, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 1-18 are rejected under 35 U.S.C 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph, as being incomplete for omitting essential elements because in claim 1 for instance, two data sets (probably different values) are applied to two different models to generate results. The outcome from these two models are compared and determined whether they match or not. If they don’t match “updating at least one of the first or the second model” does not make any logical sense. Trying to find a common value between two disjoint events and then when there is a value found to be uncommon for these two disjoint events, and then taking that value to update one of the models is indefinite in nature. 
Claim rejection – 35 U.S.C 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In reference to claims 1-18: the claimed invention is directed to abstract idea without significantly more. The claim recites comparing two disjoint data sets evaluated on a respective model. This judicial exception is not integrated into a practical application because comparing two datasets on two different models (broadly speaking, a model can be mathematical in nature) would be considered a human thought process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to human thought process and/or mathematical computation. 
The claims recite a series of steps and therefore are processes. However, in prong 1: the claim recites the limitation of comparing two datasets evaluated on a respective two different models, when no match is found between the first data set on the first model and the second data sets on the second model, one of the outcomes is used to update one of the models. This limitation, as drafted, a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claim encompasses a user simply comparing these two data sets with two models (i.e., could be a mathematical abstract) and updating one of the models if there is no match is found, reads on a human thought process. Therefore, the claim recites a mental process. 
In Prong 2: the instant claim 1 does not go beyond the analysis of prong 1; however, in clam 12, the instant claim includes a reference to generic computer elements, such as processor, memory and surface assembly; however, these elements are described in a high level of generality, and are considered merely automating fundamentally a mental process. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 12 are directed to abstract idea. 
The dependent claims 2-11 and 13-18 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that claims 1 and 12 are not directed to an abstract idea for the same reason noted above. 
Allowance
Claims 19-20 is allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 19: Meek et al. (U.S. Patent No. 10,401,512, hereon Meek) discloses microseismic density volume estimation (see Meek, Abstract). The method includes a downhole multisensory data representative of a well operations (see Meek, Fig. 1, units 120, 130, 140 and 150). An optimization method or analysis is implemented to determine attributes and model best prediction of density volume, and then using the determined attributes and coefficients to predict microseismic density for second well (see Meek, column 3, lines 43-59). 
The instant application uses a different approach to optimize the analysis namely “using a fitting constant related to at least one of a reservoir rock, a fluid, a thermal, a completion, and a wellbore intervention property; generating a prior probability distribution function using the physics-informed model; 28 CT-508067-US-1 (BA01999US)repetitively fusing input data originating from at least a first downhole sensor and a second downhole sensor with the prior probability distribution function to generate a posterior probability distribution function; and processing the posterior probability distribution function with one or more computer systems to generate in real-time an output” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Claim 20 depend on claim 19 of the instant application and include further limitation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Livescu et al. (U.S. Patent No. 9,631,478) disclose real-time acquision and interpretation for coiled tubing fluid injection operations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857